

109 SRES 689 IS: Condemning the crackdown on peaceful protestors in Belarus and calling for the imposition of sanctions on responsible officials.
U.S. Senate
2020-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 689IN THE SENATE OF THE UNITED STATESSeptember 14, 2020Mr. Risch (for himself, Mr. Menendez, Mr. Murphy, Mr. Rubio, Mr. Durbin, Mr. Graham, Mrs. Shaheen, Mr. Cardin, Mr. Romney, Mr. Coons, Mr. Johnson, Mr. Portman, and Mr. Kaine) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCondemning the crackdown on peaceful protestors in Belarus and calling for the imposition of sanctions on responsible officials.Whereas Alyaksandr Lukashenka has ruled Belarus as an undemocratic dictatorship since the first presidential election in Belarus in 1994;Whereas subsequent presidential elections in Belarus have been neither free nor fair and have been rejected by the international community as not meeting minimal electoral standards, with the jailing of opposition activists frequently used as a tool of government repression before and after the elections;Whereas, in response to the repression and violence during the 2006 presidential election, Congress passed the Belarus Democracy Reauthorization Act of 2006 (Public Law 109–480);Whereas, in March 2011, the Senate unanimously passed Senate Resolution 105, which— (1)condemned the December 2010 election in Belarus as illegitimate, fraudulent, and not representative of the will or the aspirations of the voters in Belarus; and (2)called on the Lukashenka regime to immediately and unconditionally release all political prisoners in Belarus who were arrested in association with the December 19, 2010, election;Whereas, in advance of the August 2020 presidential elections in Belarus, authorities acting on behalf of President Lukashenka arrested journalists, bloggers, political activists, and opposition leaders, including three leading presidential candidates (Syarhey Tsikhanouski, Mikalay Statkevich, and Viktar Babaryka), who were barred from running in the election by the Central Election Commission of the Republic of Belarus;Whereas, while the three opposition candidates were imprisoned, two of their wives and one of their campaign managers, Sviatlana Tsikhanouskaya, Veranika Tsepkala, and Maria Kalesnikava, joined together and ran in place of the candidates;Whereas thousands of Belarusian people demonstrated their support for these candidates by attending rallies, including one rally that included an estimated 63,000 participants;Whereas, on August, 5, 2020, the Senate unanimously passed Senate Resolution 658, which calls for a free, fair, and transparent presidential election in Belarus, including the unimpeded participation of all presidential candidates;Whereas presidential elections were held in Belarus on August 9, 2020, under undemocratic conditions with reports of malfeasance on the part of Lukashenka’s government, including early voting ballot stuffing, ballot burning, pressuring poll workers, and removing bags full of ballots by climbing out of windows;Whereas incumbent president Alyaksandr Lukashenka declared a landslide victory in the election and claimed to have received more than 80 percent of the votes cast in the election;Whereas the leading opposition candidate, Sviatlana Tsik­ha­nous­kaya—(1)formally disputed the government’s reported election results;(2)explained that her staff had examined the election results from more than 50 polling places; and (3)found that her share of the vote exceeded Lukashenka’s share by many times;Whereas, on August 10, 2020, Sviatlana Tsikhanouskaya was detained while attending a meeting with the Central Election Commission of the Republic of Belarus and forced to flee to Lithuania under pressure from government authorities;Whereas, on August 11, 2020, Lithuanian Foreign Minister Linas Linkevičius announced that Sviatlana Tsik­ha­nous­kaya was safe in Lithuania and has continued to be one of the strongest voices supporting the pro-democracy movement in Belarus within the European Union and globally;Whereas, on August 11, 2020, the European Union High Representative for Foreign and Security Policy, Josep Borrell, issued a declaration on the presidential election in Belarus stating that the elections were neither free nor fair;Whereas, on August 18, 2020, Sviatlana Tsikhanouskaya announced the formation of a Coordination Council to oversee a resolution to the crisis in Belarus and a peaceful transition of power;Whereas, on August 19, 2020, European Council President Charles Michel announced that the European Union would impose sanctions on a substantial number of individuals responsible for violence, repression, and election fraud in Belarus;Whereas, on August 28, 2020, United States Deputy Secretary of State Stephen Biegun declared that the August 9th election in Belarus was fraudulent;Whereas, since the sham election on August 9, 2020, tens of thousands of Belarusian citizens have participated in daily peaceful protests calling for a new, free, and fair election, and the release of political prisoners;Whereas according to Amnesty International, on August 30, 2020, Belarusians held one of the largest protest rallies in the country’s modern history in Minsk and in other cities, which was attended by at least 100,000 people who demanded the resignation of President Lukashenka and an investigation into the human rights violations in Belarus;Whereas women have played a leading role in the protests, including by forming peaceful solidarity chains of thousands of Belarusians symbolically dressed in white;Whereas more than 7,000 Belarusian citizens have been detained by government authorities, mostly for taking part in or observing peaceful protests, with many of these arrests followed by beatings and torture at the hands of Belarusian law enforcement;Whereas authorities in Belarus have consistently restricted press freedom as part of the crackdown, including—(1)the arrest of dozens of journalists, six of whom report for Radio Free Europe/Radio Liberty;(2)blocking more than 50 news websites that were covering the protests;(3)halting the publishing of two independent newspapers; and (4)stripping the accreditation of journalists working for foreign news outlets;Whereas internet access in Belarus has been repeatedly disrupted and restricted since August 9, 2020, which independent experts and monitoring groups have attributed to government interference;Whereas after employees of state media outlets walked off the job in protest rather than help report misleading government propaganda, Lukashenka confirmed that he asked the Russians to send teams of Russian journalists to replace local employees;Whereas Lukashenka appealed to Russian President Vladimir Putin to provide security assistance to his government, if requested, and Putin confirmed that a reserve police force was ready to be deployed if the situation gets out of control;Whereas the Belarus Ministry of Defense threatened to send the army to confront protestors, warning that in case of any violation of peace and order in areas around national monuments, you will have the army to deal with now, not the police;Whereas, according to the Viasna Human Rights Centre, at least 450 detainees have reported being tortured or otherwise ill-treated while held in incommunicado detention for up to 10 days, including through—(1)severe beatings;(2)forced performance of humiliating acts; and (3)sexual violence and other forms of violence;Whereas at least four Belarusians have been killed at protests, and dozens of Belarusians who were detained during the protests are still missing;Whereas, on or around September 6, 2020, the opposition leader, Maria Kalesnikava, and members of the Coordination Council, including Anton Ronenkov, Ivan Kravtsov, and Maxim Bogretsov, were detained by authorities who sought to forcibly expel them to Ukraine;Whereas opposition leader Maria Kolesnikova tore up her passport at the Ukrainian border in a successful effort to prevent this expulsion, subsequently disappeared, and was discovered in a Minsk prison on September 9, 2020;Whereas the International Covenant on Civil and Political Rights, done at New York December 19, 1966, was ratified by Belarus in 1973, guaranteeing Belarusians the freedom of expression and the freedom of association; andWhereas, in 2006, President George W. Bush issued Executive Order 13405, titled Blocking Property of Certain Persons Undermining Democratic Processes or Institutions in Belarus, which authorized the imposition of sanctions against persons responsible for—(1)undermining democratic processes in Belarus; or (2)participating in human rights abuses related to political repression in Belarus: Now, therefore, be itThat the Senate—(1)finds that—(A)the elections held in Belarus on August 9, 2020, were neither free nor fair; and (B)the results announced by the Central Election Commission of the Republic of Belarus are invalid;(2)stands in solidarity with the people of Belarus, including human rights defenders, bloggers, and journalists, who are exercising their right to freedom of assembly, freedom of expression, and rule of law;(3)recognizes the leading role of women in the peaceful protests and pro-democracy movement in Belarus;(4)condemns the unrelenting crackdown on, arbitrary arrests of, and violence against peaceful protesters, opposition leaders, human rights activists, and independent media by authorities in Belarus;(5)condemns the unjustified detention and forced or attempted expulsion of members of the Coordination Council in Belarus;(6)demands the release of all political prisoners and those arrested for peacefully protesting, including those arrested before the August 9, 2020, election;(7)applauds the commitment by foreign diplomats in Minsk to engage with Coordination Council member and Nobel Laureate, Svetlana Alexievich, and encourages an ongoing dialogue with her and with other leaders of the democratically oriented political opposition in Belarus;(8)calls on the Government of Belarus to uphold its human rights obligations, including those enumerated in the International Covenant on Civil and Political Rights;(9)calls on the United States Government to impose targeted sanctions, in coordination with the European Union and other international partners, against officials in Belarus who are responsible for—(A)undermining democratic processes in Belarus; or (B)participating in human rights abuses related to political repression in Belarus;(10)encourages the United States Government to continue working with its partners in Europe, particularly the Organization for Security and Co-operation in Europe, to support the people of Belarus; and(11)supports—(A)the continued territorial integrity of Belarus; and (B)the right of the Belarusian people to determine their future. 